UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number 811-08822 Capital Management Investment Trust (Exact name of registrant as specified in charter) 140 BroadwayNew York,NY (Address of principal executive offices) (Zip code) Matrix 360 Administration, LLC 630 Fitzwatertown Road Building A, 2nd floor Willow Grove, PA19090-1904 (Name and address of agent for service) Registrant's telephone number, including area code: 888.626.3863 Date of fiscal year end:11/30/2012 Date of reporting period: 7/1/2/30/2012 ITEM 1. PROXY VOTING RECORD: Exhibit A is attached for the Capital Management Mid-Cap Fund and the Capital Management Small-Cap Fund, both series of the Capital Management Investment Trust. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Capital Management Investment Trust By Ralph J. Scarpa /s/ Ralph J. Scarpa President, Date: August 17, 2012 EXHIBIT A Capital Management Small-Cap Fund Name of Issue of Portfolio Security Ticker CUSIP Meeting Date Description of Vote Proposed by: Voting Vote Cast For or Against Management 3D SYSTEMS CORPORATION DDD 88554D205 10/17/11 AMENDMENT TO CERTIFICATE OF INCORPORATION TO INCREASE AUTHORIZED SHARES OF COMMON STOCK TO Management Yes For For CARPENTER TECHNOLOGY CORPORATION CRS 10/17/11 ROBERT R. MCMASTER Management Yes For For CARPENTER TECHNOLOGY CORPORATION CRS 10/17/11 GREGORY A. PRATT Management Yes For For CARPENTER TECHNOLOGY CORPORATION CRS 10/17/11 APPROVAL OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Yes For For CARPENTER TECHNOLOGY CORPORATION CRS 10/17/11 APPROVAL OF THE AMENDED AND RESTATED STOCK-BASED INCENTIVE COMPENSATION PLAN FOR OFFICERS AND KEY EMPLOYEES. Management Yes For For CARPENTER TECHNOLOGY CORPORATION CRS 10/17/11 APPROVAL OF THE AMENDED AND RESTATED EXECUTIVE BONUS COMPENSATION PLAN. Management Yes For For CARPENTER TECHNOLOGY CORPORATION CRS 10/17/11 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Yes For For CARPENTER TECHNOLOGY CORPORATION CRS 10/17/11 ADVISORY VOTE ON FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management Yes 1 year For ETHAN ALLEN INTERIORS INC. ETH 11/15/11 M. FAROOQ KATHWARI Management Yes For For ETHAN ALLEN INTERIORS INC. ETH 11/15/11 JOHN J. DOONER, JR. Management Yes For For ETHAN ALLEN INTERIORS INC. ETH 11/15/11 PROPOSAL TO RATIFY KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management Yes For For ETHAN ALLEN INTERIORS INC. ETH 11/15/11 PROPOSAL TO APPROVE THE INCENTIVE PERFORMANCE COMPONENTS OF THE NEW EMPLOYMENT AGREEMENT. Management Yes Against Against ETHAN ALLEN INTERIORS INC. ETH 11/15/11 PROPOSAL TO RATIFY THE AMENDMENT TO THE SHAREHOLDERS' RIGHTS PLAN. Management Yes Against Against ETHAN ALLEN INTERIORS INC. ETH 11/15/11 PROPOSAL TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management Yes For For ETHAN ALLEN INTERIORS INC. ETH 11/15/11 PROPOSAL TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Management Yes 1 year For WD-40 COMPANY WDFC 12/13/11 G.H. BATEMAN Management Yes For For WD-40 COMPANY WDFC 12/13/11 P.D. BEWLEY Management Yes For For WD-40 COMPANY WDFC 12/13/11 R.A. COLLATO Management Yes For For WD-40 COMPANY WDFC 12/13/11 M.L.CRIVELLO Management Yes For For WD-40 COMPANY WDFC 12/13/11 L.A.LANG Management Yes For For WD-40 COMPANY WDFC 12/13/11 G.O. RIDGE Management Yes For For WD-40 COMPANY WDFC 12/13/11 G.A. SANDFORT Management Yes For For WD-40 COMPANY WDFC 12/13/11 N.E. SCHMALE Management Yes For For WD-40 COMPANY WDFC 12/13/11 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management Yes For For WD-40 COMPANY WDFC 12/13/11 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Management Yes For For WD-40 COMPANY WDFC 12/13/11 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR 2012. Management Yes For For LANDAUER, INC. LDR 51476K103 2/9/12 STEPHEN C. MITCHELL Management Yes For For LANDAUER, INC. LDR 51476K103 2/9/12 THOMAS M. WHITE Management Yes For For LANDAUER, INC. LDR 51476K103 2/9/12 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2012. Management Yes For For LANDAUER, INC. LDR 51476K103 2/9/12 TO APPROVE, BY NON-BINDING ADVISORY VOTE, EXECUTIVE COMPENSATION. Management Yes For For ROFIN-SINAR TECHNOLOGIES INC. RSTI 3/15/12 GUENTHER BRAUN Management Yes For For ROFIN-SINAR TECHNOLOGIES INC. RSTI 3/15/12 RALPH E. REINS Management Yes For For ROFIN-SINAR TECHNOLOGIES INC. RSTI 3/15/12 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, DELOITTE & TOUCHE LLP. Management Yes For For ROFIN-SINAR TECHNOLOGIES INC. RSTI 3/15/12 PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION RELATING TO EXECUTIVE COMPENSATION. Management Yes For For SOUTH JERSEY INDUSTRIES, INC. SJI 4/20/12 THOMAS A. BRACKEN Management Yes For For SOUTH JERSEY INDUSTRIES, INC. SJI 4/20/12 KEITH S. CAMPBELL Management Yes For For SOUTH JERSEY INDUSTRIES, INC. SJI 4/20/12 SHEILA HARTNETT-DEVLIN Management Yes For For SOUTH JERSEY INDUSTRIES, INC. SJI 4/20/12 VICTOR A. FORTKIEWICZ Management Yes For For SOUTH JERSEY INDUSTRIES, INC. SJI 4/20/12 EDWARD J. GRAHAM Management Yes For For SOUTH JERSEY INDUSTRIES, INC. SJI 4/20/12 WALTER M. HIGGINS III Management Yes For For SOUTH JERSEY INDUSTRIES, INC. SJI 4/20/12 SUNITA HOLZER Management Yes For For SOUTH JERSEY INDUSTRIES, INC. SJI 4/20/12 JOSEPH H. PETROWSKI Management Yes For For SOUTH JERSEY INDUSTRIES, INC. SJI 4/20/12 TO APPROVE THE NONBINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Yes For For SOUTH JERSEY INDUSTRIES, INC. SJI 4/20/12 TO APPROVE THE EXECUTIVE MANAGEMENT INCENTIVE COMPENSATION PLAN. Management Yes For For SOUTH JERSEY INDUSTRIES, INC. SJI 4/20/12 TO APPROVE THE SOUTH JERSEY INDUSTRIES INC. 1997 STOCK-BASED COMPENSATION PLAN. Management Yes For For SOUTH JERSEY INDUSTRIES, INC. SJI 4/20/12 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management Yes For For STEPAN COMPANY SCL 4/24/12 RANDALL S. DEARTH Management Yes For For STEPAN COMPANY SCL 4/24/12 GREGORY E. LAWTON Management Yes For For STEPAN COMPANY SCL 4/24/12 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management Yes For For STEPAN COMPANY SCL 4/24/12 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR 2012. Management Yes For For NORTHWESTERN CORPORATION NWE 4/25/12 STEPHEN P. ADIK Management Yes For For NORTHWESTERN CORPORATION NWE 4/25/12 DOROTHY M. BRADLEY Management Yes For For NORTHWESTERN CORPORATION NWE 4/25/12 E. LINN DRAPER, JR. Management Yes For For NORTHWESTERN CORPORATION NWE 4/25/12 DANA J. DYKHOUSE Management Yes For For NORTHWESTERN CORPORATION NWE 4/25/12 JULIA L. JOHNSON Management Yes For For NORTHWESTERN CORPORATION NWE 4/25/12 PHILIP L. MASLOWE Management Yes For For NORTHWESTERN CORPORATION NWE 4/25/12 DENTON LOUIS PEOPLES Management Yes For For NORTHWESTERN CORPORATION NWE 4/25/12 ROBERT C. ROWE Management Yes For For NORTHWESTERN CORPORATION NWE 4/25/12 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. Management Yes For For NORTHWESTERN CORPORATION NWE 4/25/12 AN ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management Yes For For CAPSTEAD MORTGAGE CORPORATION CMO 14067E506 4/25/12 JACK BIEGLER Management Yes For For CAPSTEAD MORTGAGE CORPORATION CMO 14067E506 4/25/12 ANDREW F. JACOBS Management Yes For For CAPSTEAD MORTGAGE CORPORATION CMO 14067E506 4/25/12 GARY KEISER Management Yes For For CAPSTEAD MORTGAGE CORPORATION CMO 14067E506 4/25/12 PAUL M. LOW Management Yes For For CAPSTEAD MORTGAGE CORPORATION CMO 14067E506 4/25/12 CHRISTOPHER W. MAHOWALD Management Yes For For CAPSTEAD MORTGAGE CORPORATION CMO 14067E506 4/25/12 MICHAEL G. O'NEIL Management Yes For For CAPSTEAD MORTGAGE CORPORATION CMO 14067E506 4/25/12 MARK S. WHITING Management Yes For For CAPSTEAD MORTGAGE CORPORATION CMO 14067E506 4/25/12 TO CONSIDER ADVISORY APPROVAL OF OUR COMPENSATION PHILOSOPHY Management Yes For For CAPSTEAD MORTGAGE CORPORATION CMO 14067E506 4/25/12 TO CONSIDER ADVISORY APPROVAL OF THE COMPENSATION GRANTED TO OUR EXECUTIVE OFFICERS IN 2011 Management Yes For For CAPSTEAD MORTGAGE CORPORATION CMO 14067E506 4/25/12 TO RE-APPROVE THE CAPSTEAD MORTGAGE CORPORATION SECOND AMENDED 2-TERM INCENTIVE PLAN Management Yes For For CAPSTEAD MORTGAGE CORPORATION CMO 14067E506 4/25/12 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012 Management Yes For For GULF ISLAND FABRICATION, INC. GIFI 4/26/12 KERRY J. CHAUVIN Management Yes For For GULF ISLAND FABRICATION, INC. GIFI 4/26/12 JERRY D. DUMAS, SR. Management Yes For For GULF ISLAND FABRICATION, INC. GIFI 4/26/12 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management Yes For For GULF ISLAND FABRICATION, INC. GIFI 4/26/12 TO RATIFY THE APPOINTMENT OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Yes For For CABOT OIL & GAS CORPORATION COG 5/1/12 ELECTION OF DIRECTOR: RHYS J. BEST Management Yes For For CABOT OIL & GAS CORPORATION COG 5/1/12 ELECTION OF DIRECTOR: ROBERT KELLEY Management Yes For For CABOT OIL & GAS CORPORATION COG 5/1/12 ELECTION OF DIRECTOR: P. DEXTER PEACOCK Management Yes For For CABOT OIL & GAS CORPORATION COG 5/1/12 TO RATIFY THE APPOINTMENT OF THE FIRM PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR ITS 2 Management Yes For For CABOT OIL & GAS CORPORATION COG 5/1/12 TO APPROVE, BY NON-BINDING ADVISORY VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Yes For For CABOT OIL & GAS CORPORATION COG 5/1/12 TO APPROVE AN AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK OF THE COMPANY. Management Yes For For CABOT OIL & GAS CORPORATION COG 5/1/12 TO APPROVE AN AMENDMENT TO OUR BY-LAWS TO ELIMINATE A CLASSIFIED BOARD OF DIRECTORS. Management Yes For For CABOT OIL & GAS CORPORATION COG 5/1/12 TO CONSIDER A STOCKHOLDER PROPOSAL TO ADOPT A POLICY THAT INCENTIVE COMPENSATION FOR SENIOR EXECUTIVES INCLUDE MEASURES BASED ON SUSTAINABILITY PRINCIPLES. Shareholder Yes Against For CABOT OIL & GAS CORPORATION COG 5/1/12 TO CONSIDER A STOCKHOLDER PROPOSAL TO REQUIRE THE BOARD OF DIRECTORS TO PREPARE A SUSTAINABILITY REPORT. Shareholder Yes Against For DELUXE CORPORATION DLX 5/2/12 RONALD C. BALDWIN Management Yes For For DELUXE CORPORATION DLX 5/2/12 CHARLES A. HAGGERTY Management Yes For For DELUXE CORPORATION DLX 5/2/12 DON J. MCGRATH Management Yes For For DELUXE CORPORATION DLX 5/2/12 C.E. MAYBERRY MCKISSACK Management Yes For For DELUXE CORPORATION DLX 5/2/12 NEIL J. METVINER Management Yes For For DELUXE CORPORATION DLX 5/2/12 STEPHEN P. NACHTSHEIM Management Yes For For DELUXE CORPORATION DLX 5/2/12 MARY ANN O'DWYER Management Yes For For DELUXE CORPORATION DLX 5/2/12 MARTYN R. REDGRAVE Management Yes For For DELUXE CORPORATION DLX 5/2/12 LEE J. SCHRAM Management Yes For For DELUXE CORPORATION DLX 5/2/12 RESOLVED, THAT THE SHAREHOLDERS APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF DELUXE'S NAMED EXECUTIVE OFFICERS, AS DESCRIBED IN THE COMPENSATION DISCUSSION AND ANALYSIS SECTION, THE COMPENSATION TABLES AND THE NARRATIVE DISCLOSURES THAT ACCOMPANY THE COMPENSATION TABLES SET FORTH IN THE PROXY STATEMENT. Management Yes For For DELUXE CORPORATION DLX 5/2/12 TO CONSIDER AND ACT UPON A PROPOSAL TO APPROVE THE DELUXE CORPORATION 2-DEDUCTIBLE PERFORMANCE-BASED COMPENSATION FOR U.S. FEDERAL INCOME TAX PURPOSES. Management Yes For For DELUXE CORPORATION DLX 5/2/12 TO CONSIDER AND ACT UPON A PROPOSAL TO APPROVE THE DELUXE CORPORATION 2012 LONG-TERM INCENTIVE PLAN. Management Yes For For DELUXE CORPORATION DLX 5/2/12 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS DELUXE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Management Yes For For CHICAGO BRIDGE & IRON COMPANY N.V. CBI 5/2/12 ELECTION OF THE MEMBER OF THE SUPERVISORY BOARD TO SERVE UNTIL THE ANNUAL GENERAL MEETING OF SHAREHOLDERS IN 2014: JAMES R. BOLCH. (PLEASE NOTE THAT AN "ABSTAIN" VOTE WILL COUNT AS A FOR VOTE FOR THE ALTERNATE NOMINEE LUCIANO REYES). Management Yes For For CHICAGO BRIDGE & IRON COMPANY N.V. CBI 5/2/12 ELECTION OF THE MEMBER OF THE SUPERVISORY BOARD TO SERVE UNTIL THE ANNUAL GENERAL MEETING OF SHAREHOLDERS IN 2015: PHILIP K. ASHERMAN. (PLEASE NOTE THAT AN "ABSTAIN" VOTE WILL COUNT AS A FOR VOTE FOR THE ALTERNATE NOMINEE LUKE V. SCORSONE). Management Yes For For CHICAGO BRIDGE & IRON COMPANY N.V. CBI 5/2/12 ELECTION OF THE MEMBER OF THE SUPERVISORY BOARD TO SERVE UNTIL THE ANNUAL GENERAL MEETING OF SHAREHOLDERS IN 2015: L. RICHARD FLURY. (PLEASE NOTE THAT AN "ABSTAIN" VOTE WILL COUNT AS A FOR VOTE FOR THE ALTERNATE NOMINEE DAVID L. KING). Management Yes For For CHICAGO BRIDGE & IRON COMPANY N.V. CBI 5/2/12 ELECTION OF THE MEMBER OF THE SUPERVISORY BOARD TO SERVE UNTIL THE ANNUAL GENERAL MEETING OF SHAREHOLDERS IN 2015: W. CRAIG KISSEL. (PLEASE NOTE THAT AN "ABSTAIN" VOTE WILL COUNT AS A FOR VOTE FOR THE ALTERNATE NOMINEE WESTLEY S. STOCKTON). Management Yes For For CHICAGO BRIDGE & IRON COMPANY N.V. CBI 5/2/12 TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management Yes For For CHICAGO BRIDGE & IRON COMPANY N.V. CBI 5/2/12 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF THE ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management Yes 1 year For CHICAGO BRIDGE & IRON COMPANY N.V. CBI 5/2/12 TO AUTHORIZE THE PREPARATION OF OUR DUTCH STATUTORY ANNUAL ACCOUNTS AND THE ANNUAL REPORT OF OUR MANAGEMENT BOARD IN THE ENGLISH LANGUAGE, AND TO ADOPT OUR DUTCH STATUTORY ANNUAL ACCOUNTS FOR THE YEAR ENDED DECEMBER 31, 2011. Management Yes For For CHICAGO BRIDGE & IRON COMPANY N.V. CBI 5/2/12 TO APPROVE THE FINAL DIVIDEND FOR THE YEAR ENDED DECEMBER 31, 2$0.20 PER SHARE, WHICH HAS PREVIOUSLY BEEN PAID OUT TO SHAREHOLDERS IN THE FORM OF INTERIM DIVIDENDS. Management Yes For For CHICAGO BRIDGE & IRON COMPANY N.V. CBI 5/2/12 TO DISCHARGE THE SOLE MEMBER OF OUR MANAGEMENT BOARD FROM LIABILITY IN RESPECT OF THE EXERCISE OF ITS DUTIES DURING THE YEAR ENDED DECEMBER 31, 2011. Management Yes For For CHICAGO BRIDGE & IRON COMPANY N.V. CBI 5/2/12 TO DISCHARGE THE MEMBERS OF OUR SUPERVISORY BOARD FROM LIABILITY IN RESPECT OF THE EXERCISE OF THEIR DUTIES DURING THE YEAR ENDED DECEMBER 31, 2011. Management Yes For For CHICAGO BRIDGE & IRON COMPANY N.V. CBI 5/2/12 TO APPOINT ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, WHO WILL AUDIT OUR ACCOUNTS FOR THE YEAR ENDING DECEMBER 31, 2012. Management Yes For For CHICAGO BRIDGE & IRON COMPANY N.V. CBI 5/2/12 TO APPROVE THE EXTENSION OF THE AUTHORITY OF OUR MANAGEMENT BOARD, ACTING WITH THE APPROVAL OF THE SUPERVISORY BOARD, TO REPURCHASE UP TO 10% OF OUR ISSUED SHARE CAPITAL UNTIL NOVEMBER 2, 2, THROUGH PRIVATELY NEGOTIATED TRANSACTIONS OR IN ONE OR MORE SELF TENDER OFFERS FOR A PRICE PER SHARE NOT LESS THAN THE NOMINAL VALUE OF A SHARE AND NOT HIGHER THAN 110% OF THE MOST RECENT AVAILABLE (AS OF THE TIME OF REPURCHASE) PRICE OF A SHARE ON ANY SECURITIES EXCHANGE WHERE OUR SHARES ARE TRADED. Management Yes For For CHICAGO BRIDGE & IRON COMPANY N.V. CBI 5/2/12 TO APPROVE THE EXTENSION OF THE AUTHORITY OF OUR SUPERVISORY BOARD TO ISSUE SHARES AND/OR GRANT RIGHTS TO ACQUIRE OUR SHARES (INCLUDING OPTIONS TO SUBSCRIBE FOR SHARES), NEVER TO EXCEED THE NUMBER OF AUTHORIZED BUT UNISSUED SHARES, AND TO LIMIT OR EXCLUDE THE PREEMPTIVE RIGHTS OF SHAREHOLDERS WITH RESPECT TO THE ISSUANCE OF SHARES AND/OR THE GRANT OF THE RIGHT TO ACQUIRE SHARES, UNTIL MAY 2, 2017. Management Yes Against Against CHICAGO BRIDGE & IRON COMPANY N.V. CBI 5/2/12 TO AMEND THE CHICAGO BRIDGE & IRON 2008 LONG-TERM INCENTIVE PLAN. Management Yes For For CHICAGO BRIDGE & IRON COMPANY N.V. CBI 5/2/12 TO APPROVE THE COMPENSATION OF THE MEMBERS OF THE SUPERVISORY BOARD. Management Yes For For GREEN PLAINS RENEWABLE ENERGY, INC. GPRE 5/2/12 JIM BARRY Management Yes For For GREEN PLAINS RENEWABLE ENERGY, INC. GPRE 5/2/12 TODD BECKER Management Yes For For GREEN PLAINS RENEWABLE ENERGY, INC. GPRE 5/2/12 BRIAN PETERSON Management Yes For For GREEN PLAINS RENEWABLE ENERGY, INC. GPRE 5/2/12 ALAIN TREUER Management Yes For For GREEN PLAINS RENEWABLE ENERGY, INC. GPRE 5/2/12 TO APPROVE AN AMENDMENT TO THE COMPANY'S ARTICLES OF INCORPORATION AUTHORIZING THE ADDITION OF 50,000, Management Yes Against Against SNYDERS-LANCE INC LNCE 5/3/12 JEFFREY A. ATKINS Management Yes For For SNYDERS-LANCE INC LNCE 5/3/12 PETER P. BRUBAKER Management Yes For For SNYDERS-LANCE INC LNCE 5/3/12 CARL E. LEE, JR. Management Yes For For SNYDERS-LANCE INC LNCE 5/3/12 ISAIAH TIDWELL Management Yes For For SNYDERS-LANCE INC LNCE 5/3/12 RATIFICATION OF SELECTION OF KPMG LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM. Management Yes For For SNYDERS-LANCE INC LNCE 5/3/12 APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF SNYDER'S-LANCE, INC.'S NAMED EXECUTIVE OFFICERS. Management Yes For For SNYDERS-LANCE INC LNCE 5/3/12 APPROVAL OF THE SNYDER'S-LANCE, INC. 2 Management Yes For For SNYDERS-LANCE INC LNCE 5/3/12 APPROVAL OF THE SNYDER'S-LANCE, INC. ASSOCIATE STOCK PURCHASE PLAN. Management Yes For For TOOTSIE ROLL INDUSTRIES, INC. TR 5/7/12 MELVIN J. GORDON Management Yes For For TOOTSIE ROLL INDUSTRIES, INC. TR 5/7/12 ELLEN R. GORDON Management Yes For For TOOTSIE ROLL INDUSTRIES, INC. TR 5/7/12 LANA JANE LEWIS-BRENT Management Yes For For TOOTSIE ROLL INDUSTRIES, INC. TR 5/7/12 BARRE A. SEIBERT Management Yes For For TOOTSIE ROLL INDUSTRIES, INC. TR 5/7/12 RICHARD P. BERGEMAN Management Yes For For TOOTSIE ROLL INDUSTRIES, INC. TR 5/7/12 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR 2012. Management Yes For For B&G FOODS, INC. BGS 05508R106 5/15/12 ROBERT C. CANTWELL Management Yes For For B&G FOODS, INC. BGS 05508R106 5/15/12 CYNTHIA T. JAMISON Management Yes For For B&G FOODS, INC. BGS 05508R106 5/15/12 CHARLES F. MARCY Management Yes For For B&G FOODS, INC. BGS 05508R106 5/15/12 DENNIS M. MULLEN Management Yes For For B&G FOODS, INC. BGS 05508R106 5/15/12 CHERYL M. PALMER Management Yes For For B&G FOODS, INC. BGS 05508R106 5/15/12 ALFRED POE Management Yes For For B&G FOODS, INC. BGS 05508R106 5/15/12 STEPHEN C. SHERRILL Management Yes For For B&G FOODS, INC. BGS 05508R106 5/15/12 DAVID L. WENNER Management Yes For For B&G FOODS, INC. BGS 05508R106 5/15/12 APPROVAL, BY NON-BINDING ADVISORY VOTE, OF EXECUTIVE COMPENSATION. Management Yes For For B&G FOODS, INC. BGS 05508R106 5/15/12 RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Yes For For 3D SYSTEMS CORPORATION DDD 88554D205 5/15/12 WILLIAM E. CURRAN Management Yes For For 3D SYSTEMS CORPORATION DDD 88554D205 5/15/12 CHARLES W. HULL Management Yes For For 3D SYSTEMS CORPORATION DDD 88554D205 5/15/12 JIM D. KEVER Management Yes For For 3D SYSTEMS CORPORATION DDD 88554D205 5/15/12 G.W. LOEWENBAUM, II Management Yes For For 3D SYSTEMS CORPORATION DDD 88554D205 5/15/12 KEVIN S. MOORE Management Yes For For 3D SYSTEMS CORPORATION DDD 88554D205 5/15/12 ABRAHAM N. REICHENTAL Management Yes For For 3D SYSTEMS CORPORATION DDD 88554D205 5/15/12 DANIEL S. VAN RIPER Management Yes For For 3D SYSTEMS CORPORATION DDD 88554D205 5/15/12 KAREN E. WELKE Management Yes For For 3D SYSTEMS CORPORATION DDD 88554D205 5/15/12 RATIFICATION OF THE APPOINTMENT OF BDO USA, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Management Yes For For UIL HOLDINGS CORPORATION UIL 5/15/12 THELMA R. ALBRIGHT Management Yes For For UIL HOLDINGS CORPORATION UIL 5/15/12 ARNOLD L. CHASE Management Yes For For UIL HOLDINGS CORPORATION UIL 5/15/12 BETSY HENLEY-COHN Management Yes For For UIL HOLDINGS CORPORATION UIL 5/15/12 SUEDEEN G. KELLY Management Yes For For UIL HOLDINGS CORPORATION UIL 5/15/12 JOHN L. LAHEY Management Yes For For UIL HOLDINGS CORPORATION UIL 5/15/12 DANIEL J. MIGLIO Management Yes For For UIL HOLDINGS CORPORATION UIL 5/15/12 WILLIAM F. MURDY Management Yes For For UIL HOLDINGS CORPORATION UIL 5/15/12 DONALD R. SHASSIAN Management Yes For For UIL HOLDINGS CORPORATION UIL 5/15/12 JAMES P. TORGERSON Management Yes For For UIL HOLDINGS CORPORATION UIL 5/15/12 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS UIL HOLDINGS CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management Yes For For UIL HOLDINGS CORPORATION UIL 5/15/12 NON-BINDING ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management Yes For For ASHFORD HOSPITALITY TRUST, INC. AHT 5/15/12 ARCHIE BENNETT, JR. Management Yes For For ASHFORD HOSPITALITY TRUST, INC. AHT 5/15/12 MONTY J. BENNETT Management Yes For For ASHFORD HOSPITALITY TRUST, INC. AHT 5/15/12 BENJAMIN J. ANSELL, MD Management Yes For For ASHFORD HOSPITALITY TRUST, INC. AHT 5/15/12 THOMAS E. CALLAHAN Management Yes For For ASHFORD HOSPITALITY TRUST, INC. AHT 5/15/12 MARTIN L. EDELMAN Management Yes For For ASHFORD HOSPITALITY TRUST, INC. AHT 5/15/12 W. MICHAEL MURPHY Management Yes For For ASHFORD HOSPITALITY TRUST, INC. AHT 5/15/12 PHILLIP S. PAYNE Management Yes For For ASHFORD HOSPITALITY TRUST, INC. AHT 5/15/12 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management Yes For For ASHFORD HOSPITALITY TRUST, INC. AHT 5/15/12 TO OBTAIN ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management Yes For For BIRCHCLIFF ENERGY LTD. BIREF 5/16/12 FIXING THE NUMBER OF DIRECTORS OF THE CORPORATION AT FIVE MEMBERS. Management Yes For For BIRCHCLIFF ENERGY LTD. BIREF 5/16/12 GORDON W. CAMERON Management Yes withheld Against BIRCHCLIFF ENERGY LTD. BIREF 5/16/12 KENNETH N. CULLEN Management Yes For For BIRCHCLIFF ENERGY LTD. BIREF 5/16/12 LARRY A. SHAW Management Yes For For BIRCHCLIFF ENERGY LTD. BIREF 5/16/12 WERNER A. SIEMENS Management Yes For For BIRCHCLIFF ENERGY LTD. BIREF 5/16/12 A. JEFFERY TONKEN Management Yes For For BIRCHCLIFF ENERGY LTD. BIREF 5/16/12 APPOINTING KPMG LLP, CHARTERED ACCOUNTANTS, AS THE AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR AND TO AUTHORIZE THE BOARD OF DIRECTORS TO FIX THEIR REMUNERATION. Management Yes For For KAPSTONE PAPER & PACKAGING CORPORATION KS 48562P103 5/16/12 JONATHAN R. FURER Management Yes For For KAPSTONE PAPER & PACKAGING CORPORATION KS 48562P103 5/16/12 MATTHEW H. PAULL Management Yes For For KAPSTONE PAPER & PACKAGING CORPORATION KS 48562P103 5/16/12 ROGER W. STONE Management Yes For For KAPSTONE PAPER & PACKAGING CORPORATION KS 48562P103 5/16/12 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management Yes For For KAPSTONE PAPER & PACKAGING CORPORATION KS 48562P103 5/16/12 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management Yes For For RAYONIER INC. RYN 5/17/12 ELECTION OF DIRECTOR: RICHARD D. KINCAID Management Yes For For RAYONIER INC. RYN 5/17/12 ELECTION OF DIRECTOR: V. LARKIN MARTIN Management Yes For For RAYONIER INC. RYN 5/17/12 ELECTION OF DIRECTOR: JAMES H. MILLER Management Yes For For RAYONIER INC. RYN 5/17/12 ELECTION OF DIRECTOR: THOMAS I. MORGAN Management Yes For For RAYONIER INC. RYN 5/17/12 ELECTION OF DIRECTOR: RONALD TOWNSEND Management Yes For For RAYONIER INC. RYN 5/17/12 APPROVAL OF AN AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED ARTICLES OF INCORPORATION TO REMOVE THE BOARD'S CLASSIFIED STRUCTURE Management Yes For For RAYONIER INC. RYN 5/17/12 APPROVAL OF AN AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED ARTICLES OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED COMMON SHARES Management Yes For For RAYONIER INC. RYN 5/17/12 APPROVAL OF AN AMENDMENT TO THE RAYONIER INCENTIVE STOCK PLAN TO INCREASE THE NUMBER OF SHARES AVAILABLE UNDER THE PLAN Management Yes For For RAYONIER INC. RYN 5/17/12 REAPPROVAL OF THE MATERIAL TERMS OF PERFORMANCE-BASED AWARDS UNDER THE RAYONIER INCENTIVE STOCK PLAN Management Yes For For RAYONIER INC. RYN 5/17/12 APPROVAL, IN A NON-BINDING VOTE, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT Management Yes For For JARDEN CORPORATION JAH 5/17/12 MARTIN E. FRANKLIN Management Yes For For JARDEN CORPORATION JAH 5/17/12 JAMES E. LILLIE Management Yes For For JARDEN CORPORATION JAH 5/17/12 MICHAEL S. GROSS Management Yes For For JARDEN CORPORATION JAH 5/17/12 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS JARDEN CORPORATION'S INDEPENDENT REGISTERD PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Management Yes For For JARDEN CORPORATION JAH 5/17/12 ADVISORY APPROVAL OF JARDEN CORPORATION'S EXECUTIVE COMPENSATION. Management Yes Against Against H&E EQUIPMENT SERVICES, INC. HEES 5/22/12 GARY W. BAGLEY Management Yes For For H&E EQUIPMENT SERVICES, INC. HEES 5/22/12 JOHN M. ENGQUIST Management Yes For For H&E EQUIPMENT SERVICES, INC. HEES 5/22/12 PAUL N. ARNOLD Management Yes For For H&E EQUIPMENT SERVICES, INC. HEES 5/22/12 BRUCE C. BRUCKMANN Management Yes For For H&E EQUIPMENT SERVICES, INC. HEES 5/22/12 PATRICK L. EDSELL Management Yes For For H&E EQUIPMENT SERVICES, INC. HEES 5/22/12 THOMAS J. GALLIGAN III Management Yes For For H&E EQUIPMENT SERVICES, INC. HEES 5/22/12 LAWRENCE C. KARLSON Management Yes For For H&E EQUIPMENT SERVICES, INC. HEES 5/22/12 JOHN T. SAWYER Management Yes For For H&E EQUIPMENT SERVICES, INC. HEES 5/22/12 RATIFICATION OF APPOINTMENT OF BDO USA, LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Management Yes For For H&E EQUIPMENT SERVICES, INC. HEES 5/22/12 ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT. Management Yes For For BLACK HILLS CORPORATION BKH 5/23/12 MICHAEL H. MADISON Management Yes For For BLACK HILLS CORPORATION BKH 5/23/12 STEVEN R. MILLS Management Yes For For BLACK HILLS CORPORATION BKH 5/23/12 STEPHEN D. NEWLIN Management Yes For For BLACK HILLS CORPORATION BKH 5/23/12 AUTHORIZE AN INCREASE IN THE COMPANY'S AUTHORIZED INDEBTEDNESS FROM $2 BILLION TO $4 BILLION. Management Yes For For BLACK HILLS CORPORATION BKH 5/23/12 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP TO SERVE AS BLACK HILLS CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management Yes For For BLACK HILLS CORPORATION BKH 5/23/12 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management Yes For For MAIDENFORM BRANDS, INC. MFB 5/25/12 NORMAN AXELROD Management Yes For For MAIDENFORM BRANDS, INC. MFB 5/25/12 HAROLD F. COMPTON Management Yes For For MAIDENFORM BRANDS, INC. MFB 5/25/12 BARBARA EISENBERG Management Yes For For MAIDENFORM BRANDS, INC. MFB 5/25/12 NOMI GHEZ Management Yes For For MAIDENFORM BRANDS, INC. MFB 5/25/12 MAURICE S. REZNIK Management Yes For For MAIDENFORM BRANDS, INC. MFB 5/25/12 KAREN ROSE Management Yes For For MAIDENFORM BRANDS, INC. MFB 5/25/12 ADVISORY APPROVAL OF NAMED EXECUTIVE OFFICER COMPENSATION Management Yes For For MAIDENFORM BRANDS, INC. MFB 5/25/12 THE RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management Yes For For WATSCO, INC. WSO 5/25/12 BARRY S. LOGAN* Management Yes For For WATSCO, INC. WSO 5/25/12 AARON J. NAHMAD# Management Yes For For WATSCO, INC. WSO 5/25/12 TO APPROVE AN AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED ARTICLES OF INCORPORATION TO CHANGE THE NAME OF ITS DIRECTOR CLASSES FROM "A", "B" AND "C" TO "I", "II" AND "III" Management Yes For For THE BUCKLE, INC. BKE 6/1/12 D. HIRSCHFELD Management Yes For For THE BUCKLE, INC. BKE 6/1/12 D. NELSON Management Yes For For THE BUCKLE, INC. BKE 6/1/12 K. RHOADS Management Yes For For THE BUCKLE, INC. BKE 6/1/12 J. SHADA Management Yes For For THE BUCKLE, INC. BKE 6/1/12 R. CAMPBELL Management Yes For For THE BUCKLE, INC. BKE 6/1/12 B. FAIRFIELD Management Yes For For THE BUCKLE, INC. BKE 6/1/12 B. HOBERMAN Management Yes For For THE BUCKLE, INC. BKE 6/1/12 J. PEETZ Management Yes For For THE BUCKLE, INC. BKE 6/1/12 M. HUSS Management Yes For For THE BUCKLE, INC. BKE 6/1/12 PROPOSAL TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE FISCAL YEAR ENDING FEBRUARY 2, 2013. Management Yes For For THE BUCKLE, INC. BKE 6/1/12 PROPOSAL TO APPROVE THE COMPANY'S 2 Management Yes For For THE BUCKLE, INC. BKE 6/1/12 PROPOSAL TO APPROVE AN AMENDMENT TO THE COMPANY'S 2 Management Yes For For THE BUCKLE, INC. BKE 6/1/12 PROPOSAL TO APPROVE THE PERFORMANCE-BASED AWARDS GRANTED PURSUANT TO THE COMPANY'S 2 Management Yes For For EAGLE ROCK ENERGY PARTNERS EROC 26985R104 6/8/12 WILLIAM A. SMITH Management Yes For For EAGLE ROCK ENERGY PARTNERS EROC 26985R104 6/8/12 H.C. WILLIAMSON, III Management Yes For For EAGLE ROCK ENERGY PARTNERS EROC 26985R104 6/8/12 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management Yes For For EAGLE ROCK ENERGY PARTNERS EROC 26985R104 6/8/12 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE PARTNERSHIP TO EXAMINE, AUDIT AND REPORT TO UNITHOLDERS ON THE CONSOLIDATED FINANCIAL STATEMENTS OF THE PARTNERSHIP AND ITS SUBSIDIARIES FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management Yes For For Capital Management Mid-Cap Fund Name of Issuer of the Portfolio Security Ticker CUSIP Meeting Date Description of Vote Proposed by Voting Vote Cast For or Against Management CONSTELLATION BRANDS, INC. STZ 21036P108 7/11/11 JERRY FOWDEN Management Yes For For CONSTELLATION BRANDS, INC. STZ 21036P108 7/11/11 BARRY A. FROMBERG Management Yes For For CONSTELLATION BRANDS, INC. STZ 21036P108 7/11/11 JEANANNE K. HAUSWALD Management Yes For For CONSTELLATION BRANDS, INC. STZ 21036P108 7/11/11 JAMES A. LOCKE III Management Yes For For CONSTELLATION BRANDS, INC. STZ 21036P108 7/11/11 RICHARD SANDS Management Yes For For CONSTELLATION BRANDS, INC. STZ 21036P108 7/11/11 ROBERT SANDS Management Yes For For CONSTELLATION BRANDS, INC. STZ 21036P108 7/11/11 PAUL L. SMITH Management Yes For For CONSTELLATION BRANDS, INC. STZ 21036P108 7/11/11 MARK ZUPAN Management Yes For For CONSTELLATION BRANDS, INC. STZ 21036P108 7/11/11 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 29, 2012 Management Yes For For CONSTELLATION BRANDS, INC. STZ 21036P108 7/11/11 PROPOSAL TO APPROVE, BY AN ADVISORY VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT Management Yes Against Against CONSTELLATION BRANDS, INC. STZ 21036P108 7/11/11 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES REGARDING EXECUTIVE COMPENSATION Management Yes 1 year For CONSTELLATION BRANDS, INC. STZ 21036P108 7/11/11 STOCKHOLDER PROPOSAL CONCERNING STOCKHOLDER VOTING RIGHTS Shareholder Yes For Against STERIS CORPORATION STE 7/28/11 RICHARD C. BREEDEN Management Yes For For STERIS CORPORATION STE 7/28/11 CYNTHIA L. FELDMANN Management Yes For For STERIS CORPORATION STE 7/28/11 JACQUELINE B. KOSECOFF Management Yes For For STERIS CORPORATION STE 7/28/11 DAVID B. LEWIS Management Yes For For STERIS CORPORATION STE 7/28/11 KEVIN M. MCMULLEN Management Yes For For STERIS CORPORATION STE 7/28/11 WALTER M ROSEBROUGH, JR Management Yes For For STERIS CORPORATION STE 7/28/11 MOHSEN M. SOHI Management Yes For For STERIS CORPORATION STE 7/28/11 JOHN P. WAREHAM Management Yes For For STERIS CORPORATION STE 7/28/11 LOYAL W. WILSON Management Yes For For STERIS CORPORATION STE 7/28/11 MICHAEL B. WOOD Management Yes For For STERIS CORPORATION STE 7/28/11 APPROVING THE AMENDMENT AND RESTATEMENT OF THE STERIS CORPORATION 2006 LONG-TERM EQUITY INCENTIVE PLAN. Management Yes For For STERIS CORPORATION STE 7/28/11 APPROVING, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Yes For For STERIS CORPORATION STE 7/28/11 FOR, ON A NON-BINDING ADVISORY BASIS, HOLDING AN ADVISORY VOTE REGARDING EXECUTIVE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS TO OCCUR EVERY 1, 2 OR 3 YEARS. Management Yes For For STERIS CORPORATION STE 7/28/11 RATIFYING THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 31, 2012. Management Yes For For RPM INTERNATIONAL INC. RPM 10/6/11 FREDERICK R. NANCE Management Yes For For RPM INTERNATIONAL INC. RPM 10/6/11 CHARLES A. RATNER Management Yes For For RPM INTERNATIONAL INC. RPM 10/6/11 WILLIAM B. SUMMERS, JR. Management Yes For For RPM INTERNATIONAL INC. RPM 10/6/11 JERRY SUE THORNTON Management Yes For For RPM INTERNATIONAL INC. RPM 10/6/11 APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. Management Yes Against Against RPM INTERNATIONAL INC. RPM 10/6/11 VOTE ON THE FREQUENCY OF FUTURE EXECUTIVE COMPENSATION VOTES. Management Yes 1 year RPM INTERNATIONAL INC. RPM 10/6/11 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Yes For For PARKER-HANNIFIN CORPORATION PH 10/26/11 ROBERT G. BOHN Management Yes For For PARKER-HANNIFIN CORPORATION PH 10/26/11 LINDA S. HARTY Management Yes For For PARKER-HANNIFIN CORPORATION PH 10/26/11 WILLIAM E. KASSLING Management Yes For For PARKER-HANNIFIN CORPORATION PH 10/26/11 ROBERT J. KOHLHEPP Management Yes For For PARKER-HANNIFIN CORPORATION PH 10/26/11 KLAUS-PETER MULLER Management Yes For For PARKER-HANNIFIN CORPORATION PH 10/26/11 CANDY M. OBOURN Management Yes For For PARKER-HANNIFIN CORPORATION PH 10/26/11 JOSEPH M. SCAMINACE Management Yes For For PARKER-HANNIFIN CORPORATION PH 10/26/11 WOLFGANG R. SCHMITT Management Yes For For PARKER-HANNIFIN CORPORATION PH 10/26/11 AKE SVENSSON Management Yes For For PARKER-HANNIFIN CORPORATION PH 10/26/11 JAMES L. WAINSCOTT Management Yes For For PARKER-HANNIFIN CORPORATION PH 10/26/11 DONALD E. WASHKEWICZ Management Yes For For PARKER-HANNIFIN CORPORATION PH 10/26/11 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2012. Management Yes For For PARKER-HANNIFIN CORPORATION PH 10/26/11 APPROVAL OF, ON A NON-BINDING, ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Yes Against Against PARKER-HANNIFIN CORPORATION PH 10/26/11 DETERMINATION OF, ON A NON-BINDING, ADVISORY BASIS, WHETHER AN ADVISORY SHAREHOLDER VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS WILL OCCUR EVERY. Management Yes I year For PARKER-HANNIFIN CORPORATION PH 10/26/11 SHAREHOLDER PROPOSAL TO AMEND THE CODE OF REGULATIONS TO SEPARATE THE ROLES OF CHAIRMAN OF THE BOARD AND CHIEF EXECUTIVE OFFICER. Shareholder Yes For Against ENERGIZER HOLDINGS, INC. ENR 29266R108 1/30/12 ELECTION OF DIRECTOR: BILL G. ARMSTRONG Management Yes For For ENERGIZER HOLDINGS, INC. ENR 29266R108 1/30/12 ELECTION OF DIRECTOR: J. PATRICK MULCAHY Management Yes For For ENERGIZER HOLDINGS, INC. ENR 29266R108 1/30/12 ELECTION OF DIRECTOR: PAMELA M. NICHOLSON Management Yes For For ENERGIZER HOLDINGS, INC. ENR 29266R108 1/30/12 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLPAS INDEPENDENT AUDITOR Management Yes For For ENERGIZER HOLDINGS, INC. ENR 29266R108 1/30/12 NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION Management Yes For For ENERGIZER HOLDINGS, INC. ENR 29266R108 1/30/12 NON-BINDING ADVISORY VOTE ON THE FREQUENCY OF ADVISORY VOTES ON EXECUTIVE COMPENSATION Management Yes 1 year For ROWAN COMPANIES, INC. RDC 4/16/12 TO APPROVE THE ADOPTION OF THE MERGER AGREEMENT Management Yes For For ROWAN COMPANIES, INC. RDC 4/16/12 TO APPROVE THE MANDATORY OFFER PROVISIONS PROPOSED TO BE INCLUDED IN THE ARTICLES OF ASSOCIATION OF ROWAN COMPANIES PLC Management Yes Against Against ROWAN COMPANIES, INC. RDC 4/16/12 TO APPROVE THE DECLASSIFICATION PROVISIONS PROPOSED TO BE INCLUDED IN THE ARTICLES OF ASSOCIATION OF ROWAN COMPANIES PLC Management Yes For For ROWAN COMPANIES, INC. RDC 4/16/12 TO APPROVE ANY ADJOURNMENT OR POSTPONEMENT OF THE SPECIAL MEETING TO A LATER DATE TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE ADOPTION OF THE MERGER AGREEMENT Management Yes For For STANLEY BLACK & DECKER, INC SWK 4/17/12 PATRICK D. CAMPBELL Management Yes For For STANLEY BLACK & DECKER, INC SWK 4/17/12 B.H. GRISWOLD, IV Management Yes For For STANLEY BLACK & DECKER, INC SWK 4/17/12 EILEEN S. KRAUS Management Yes For For STANLEY BLACK & DECKER, INC SWK 4/17/12 ROBERT L. RYAN Management Yes For For STANLEY BLACK & DECKER, INC SWK 4/17/12 APPROVE AMENDMENT TO RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. Management Yes For For STANLEY BLACK & DECKER, INC SWK 4/17/12 APPROVE 2 Management Yes For For STANLEY BLACK & DECKER, INC SWK 4/17/12 APPROVE ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE COMPANY'S 2 Management Yes For For STANLEY BLACK & DECKER, INC SWK 4/17/12 APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management Yes For For FORTUNE BRANDS HOME & SECURITY, INC. FBHS 34964C106 6/1/12 ELECTION OF DIRECTOR: ANN FRITZ HACKETT Management Yes For For FORTUNE BRANDS HOME & SECURITY, INC. FBHS 34964C106 6/1/12 ELECTION OF DIRECTOR: JOHN G. MORIKIS Management Yes For For FORTUNE BRANDS HOME & SECURITY, INC. FBHS 34964C106 6/1/12 ELECTION OF DIRECTOR: RONALD V. WATERS, III Management Yes For For FORTUNE BRANDS HOME & SECURITY, INC. FBHS 34964C106 6/1/12 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management Yes For For FORTUNE BRANDS HOME & SECURITY, INC. FBHS 34964C106 6/1/12 ADVISORY VOTE ON THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Management Yes For For FORTUNE BRANDS HOME & SECURITY, INC. FBHS 34964C106 6/1/12 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management Yes For For ENERGEN CORPORATION EGN 29265N108 4/25/12 JUDY M. MERRITT Management Yes For For ENERGEN CORPORATION EGN 29265N108 4/25/12 STEPHEN A. SNIDER Management Yes For For ENERGEN CORPORATION EGN 29265N108 4/25/12 GARY C. YOUNGBLOOD Management Yes For For ENERGEN CORPORATION EGN 29265N108 4/25/12 JAY GRINNEY Management Yes For For ENERGEN CORPORATION EGN 29265N108 4/25/12 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Yes For For ENERGEN CORPORATION EGN 29265N108 4/25/12 PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION RELATING TO EXECUTIVE COMPENSATION. Management Yes For For ENERGEN CORPORATION EGN 29265N108 4/25/12 SHAREHOLDER PROPOSAL. Shareholder Yes For Against SNAP-ON INCORPORATED SNA 4/16/12 ELECTION OF DIRECTOR: KAREN L. DANIEL Management Yes For For SNAP-ON INCORPORATED SNA 4/16/12 ELECTION OF DIRECTOR: NATHAN J. JONES Management Yes For For SNAP-ON INCORPORATED SNA 4/16/12 ELECTION OF DIRECTOR: HENRY W. KNUEPPEL Management Yes For For SNAP-ON INCORPORATED SNA 4/16/12 PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management Yes For For SNAP-ON INCORPORATED SNA 4/16/12 ADVISORY VOTE TO APPROVE THE COMPENSATION OF SNAP-ON INCORPORATED'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN "COMPENSATION DISCUSSION AND ANALYSIS" AND "EXECUTIVE COMPENSATION" IN THE PROXY STATEMENT. Management Yes For For SNAP-ON INCORPORATED SNA 4/16/12 ADVISORY VOTE ON A SHAREHOLDER PROPOSAL REGARDING DECLASSIFICATION OF THE BOARD OF DIRECTORS, IF PROPERLY PRESENTED. Shareholder Yes For Against LINCOLN ELECTRIC HOLDINGS, INC. LECO 4/26/12 HAROLD L. ADAMS Management Yes For For LINCOLN ELECTRIC HOLDINGS, INC. LECO 4/26/12 CURTIS E. ESPELAND Management Yes For For LINCOLN ELECTRIC HOLDINGS, INC. LECO 4/26/12 ROBERT J. KNOLL Management Yes For For LINCOLN ELECTRIC HOLDINGS, INC. LECO 4/26/12 JOHN M. STROPKI, JR. Management Yes For For LINCOLN ELECTRIC HOLDINGS, INC. LECO 4/26/12 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2012. Management Yes For For LINCOLN ELECTRIC HOLDINGS, INC. LECO 4/26/12 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Yes For For LINCOLN ELECTRIC HOLDINGS, INC. LECO 4/26/12 TO RE-APPROVE THE PERFORMANCE MEASURES UNDER OUR 2 Management Yes For For NEWELL RUBBERMAID INC. NWL 5/8/12 ELECTION OF DIRECTOR: THOMAS E. CLARKE Management Yes For For NEWELL RUBBERMAID INC. NWL 5/8/12 ELECTION OF DIRECTOR: ELIZABETH CUTHBERT-MILLETT Management Yes For For NEWELL RUBBERMAID INC. NWL 5/8/12 ELECTION OF DIRECTOR: DOMENICO DE SOLE Management Yes For For NEWELL RUBBERMAID INC. NWL 5/8/12 ELECTION OF DIRECTOR: STEVEN J. STROBEL Management Yes For For NEWELL RUBBERMAID INC. NWL 5/8/12 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2012. Management Yes For For NEWELL RUBBERMAID INC. NWL 5/8/12 APPROVE AN AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO IMPLEMENT THE ANNUAL ELECTION OF DIRECTORS. Management Yes For For NEWELL RUBBERMAID INC. NWL 5/8/12 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management Yes Against Against LSI CORPORATION LSI 5/9/12 ELECTION OF DIRECTOR: CHARLES A. HAGGERTY Management Yes For For LSI CORPORATION LSI 5/9/12 ELECTION OF DIRECTOR: RICHARD S. HILL Management Yes For For LSI CORPORATION LSI 5/9/12 ELECTION OF DIRECTOR: JOHN H.F. MINER Management Yes For For LSI CORPORATION LSI 5/9/12 ELECTION OF DIRECTOR: ARUN NETRAVALI Management Yes For For LSI CORPORATION LSI 5/9/12 ELECTION OF DIRECTOR: CHARLES C. POPE Management Yes For For LSI CORPORATION LSI 5/9/12 ELECTION OF DIRECTOR: GREGORIO REYES Management Yes For For LSI CORPORATION LSI 5/9/12 ELECTION OF DIRECTOR: MICHAEL G. STRACHAN Management Yes For For LSI CORPORATION LSI 5/9/12 ELECTION OF DIRECTOR: ABHIJIT Y. TALWALKAR Management Yes For For LSI CORPORATION LSI 5/9/12 ELECTION OF DIRECTOR: SUSAN M. WHITNEY Management Yes For For LSI CORPORATION LSI 5/9/12 TO RATIFY THE AUDIT COMMITTEE'S SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITORS FOR 2012. Management Yes For For LSI CORPORATION LSI 5/9/12 ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. Management Yes Against Against LSI CORPORATION LSI 5/9/12 TO APPROVE OUR AMENDED 2 Management Yes For For KRONOS WORLDWIDE, INC. KRO 50105F105 5/10/12 KEITH R. COOGAN Management Yes For For KRONOS WORLDWIDE, INC. KRO 50105F105 5/10/12 CECIL H. MOORE, JR. Management Yes For For KRONOS WORLDWIDE, INC. KRO 50105F105 5/10/12 GEORGE E. POSTON Management Yes For For KRONOS WORLDWIDE, INC. KRO 50105F105 5/10/12 GLENN R. SIMMONS Management Yes For For KRONOS WORLDWIDE, INC. KRO 50105F105 5/10/12 HAROLD C. SIMMONS Management Yes For For KRONOS WORLDWIDE, INC. KRO 50105F105 5/10/12 R. GERALD TURNER Management Yes For For KRONOS WORLDWIDE, INC. KRO 50105F105 5/10/12 STEVEN L. WATSON Management Yes For For KRONOS WORLDWIDE, INC. KRO 50105F105 5/10/12 2 Management Yes For For KRONOS WORLDWIDE, INC. KRO 50105F105 5/10/12 NONBINDING ADVISORY VOTE APPROVING NAMED EXECUTIVE OFFICER COMPENSATION Management Yes For For CAMERON INTERNATIONAL CORPORATION CAM 13342B105 5/11/12 ELECTION OF DIRECTOR: C. BAKER CUNNINGHAM Management Yes For For CAMERON INTERNATIONAL CORPORATION CAM 13342B105 5/11/12 ELECTION OF DIRECTOR: SHELDON R. ERIKSON Management Yes For For CAMERON INTERNATIONAL CORPORATION CAM 13342B105 5/11/12 ELECTION OF DIRECTOR: DOUGLAS L. FOSHEE Management Yes For For CAMERON INTERNATIONAL CORPORATION CAM 13342B105 5/11/12 ELECTION OF DIRECTOR: RODOLFO LANDIM Management Yes For For CAMERON INTERNATIONAL CORPORATION CAM 13342B105 5/11/12 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2012. Management Yes For For CAMERON INTERNATIONAL CORPORATION CAM 13342B105 5/11/12 TO CONDUCT AN ADVISORY VOTE TO APPROVE THE COMPANY'S 2 Management Yes For For CAMERON INTERNATIONAL CORPORATION CAM 13342B105 5/11/12 TO APPROVE AN AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO PROVIDE FOR THE ANNUAL ELECTION OF ALL DIRECTORS. Management Yes For For CAMERON INTERNATIONAL CORPORATION CAM 13342B105 5/11/12 TO APPROVE AN AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO PROVIDE THAT THE COURT OF CHANCERY OF THE STATE OF DELAWARE BE THE EXCLUSIVE FORUM FOR CERTAIN LEGAL ACTIONS. Management Yes Against Against CAMERON INTERNATIONAL CORPORATION CAM 13342B105 5/11/12 TO APPROVE A RESTATEMENT OF THE COMPANY'S CERTIFICATE OF INCORPORATION. Management Yes For For QUEST DIAGNOSTICS INCORPORATED DGX 74834L100 5/11/12 ELECTION OF DIRECTOR: JENNE K. BRITELL, PH.D. Management Yes For For QUEST DIAGNOSTICS INCORPORATED DGX 74834L100 5/11/12 ELECTION OF DIRECTOR: GAIL R. WILENSKY, PH.D. Management Yes For For QUEST DIAGNOSTICS INCORPORATED DGX 74834L100 5/11/12 ELECTION OF DIRECTOR: JOHN B. ZIEGLER Management Yes For For QUEST DIAGNOSTICS INCORPORATED DGX 74834L100 5/11/12 APPROVAL OF AMENDMENTS TO THE AMENDED AND RESTATED EMPLOYEE LONG-TERM INCENTIVE PLAN Management Yes For For QUEST DIAGNOSTICS INCORPORATED DGX 74834L100 5/11/12 RATIFICATION OF THE APPOINTMENT OF OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012 Management Yes For For QUEST DIAGNOSTICS INCORPORATED DGX 74834L100 5/11/12 AN ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Management Yes Against Against QUEST DIAGNOSTICS INCORPORATED DGX 74834L100 5/11/12 A SHAREHOLDER PROPOSAL REGARDING THE CLASSIFIED BOARD OF DIRECTORS Shareholder No HENRY SCHEIN, INC. HSIC 5/15/12 STANLEY M BERGMAN Management Yes For For HENRY SCHEIN, INC. HSIC 5/15/12 GERALD A BENJAMIN Management Yes For For HENRY SCHEIN, INC. HSIC 5/15/12 JAMES P BRESLAWSKI Management Yes For For HENRY SCHEIN, INC. HSIC 5/15/12 MARK E MLOTEK Management Yes For For HENRY SCHEIN, INC. HSIC 5/15/12 STEVEN PALADINO Management Yes For For HENRY SCHEIN, INC. HSIC 5/15/12 BARRY J ALPERIN Management Yes For For HENRY SCHEIN, INC. HSIC 5/15/12 PAUL BRONS Management Yes For For HENRY SCHEIN, INC. HSIC 5/15/12 DONALD J KABAT Management Yes For For HENRY SCHEIN, INC. HSIC 5/15/12 PHILIP A LASKAWY Management Yes For For HENRY SCHEIN, INC. HSIC 5/15/12 KARYN MASHIMA Management Yes For For HENRY SCHEIN, INC. HSIC 5/15/12 NORMAN S MATTHEWS Management Yes For For HENRY SCHEIN, INC. HSIC 5/15/12 BRADLEY T SHEARES, PHD Management Yes For For HENRY SCHEIN, INC. HSIC 5/15/12 LOUIS W SULLIVAN, MD Management Yes For For HENRY SCHEIN, INC. HSIC 5/15/12 PROPOSAL TO AMEND THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION. Management Yes For For HENRY SCHEIN, INC. HSIC 5/15/12 PROPOSAL TO APPROVE, BY NON-BINDING VOTE, THE 2'S NAMED EXECUTIVE OFFICERS. Management Yes For For HENRY SCHEIN, INC. HSIC 5/15/12 PROPOSAL TO RATIFY THE SELECTION OF BDO USA, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 29, 2012. Management Yes For For UNITED STATIONERS INC. USTR 5/16/12 WILLIAM M. BASS Management Yes For For UNITED STATIONERS INC. USTR 5/16/12 CHARLES K. CROVITZ Management Yes For For UNITED STATIONERS INC. USTR 5/16/12 STUART A. TAYLOR, II Management Yes For For UNITED STATIONERS INC. USTR 5/16/12 JONATHAN P. WARD Management withheld Against UNITED STATIONERS INC. USTR 5/16/12 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management Yes For For UNITED STATIONERS INC. USTR 5/16/12 APPROVAL OF ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Yes for For DR PEPPER SNAPPLE GROUP,INC. DPS 26138E109 5/17/12 ELECTION OF DIRECTOR: DAVID E. ALEXANDER Management Yes For For DR PEPPER SNAPPLE GROUP,INC. DPS 26138E109 5/17/12 ELECTION OF DIRECTOR: PAMELA H. PATSLEY Management Yes For For DR PEPPER SNAPPLE GROUP,INC. DPS 26138E109 5/17/12 ELECTION OF DIRECTOR: M. ANNE SZOSTAK Management Yes For For DR PEPPER SNAPPLE GROUP,INC. DPS 26138E109 5/17/12 ELECTION OF DIRECTOR: MICHAEL F. WEINSTEIN Management Yes For For DR PEPPER SNAPPLE GROUP,INC. DPS 26138E109 5/17/12 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. Management Yes For For DR PEPPER SNAPPLE GROUP,INC. DPS 26138E109 5/17/12 RESOLVED, THAT COMPENSATION PAID TO NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO THE COMPENSATION DISCLOSURE RULES AND REGULATIONS OF THE SECURITIES AND EXCHANGE COMMISSION, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, COMPENSATION TABLES AND THE NARRATIVE DISCUSSION, IS HEREBY APPROVED. Management Yes For For DR PEPPER SNAPPLE GROUP,INC. DPS 26138E109 5/17/12 TO CONSIDER AND VOTE UPON PROPOSED AMENDMENTS TO THE COMPANY'S CERTIFICATE OF INCORPORATION AND BY-LAWS TO DECLASSIFY THE COMPANY'S BOARD AND PROVIDE FOR THE ANNUAL ELECTION OF DIRECTORS.THE BOARD RECOMMENDS YOU VOTE "AGAINST" PROPOSAL 5. Management Yes For For DR PEPPER SNAPPLE GROUP,INC. DPS 26138E109 5/17/12 TO CONSIDER AND ACT UPON A STOCKHOLDER PROPOSAL REGARDING A COMPREHENSIVE RECYCLING STRATEGY FOR BEVERAGE CONTAINERS. Shareholder Yes Against For GENTEX CORPORATION GNTX 5/17/12 FRED BAUER Management Yes For For GENTEX CORPORATION GNTX 5/17/12 GARY GOODE Management Yes For For GENTEX CORPORATION GNTX 5/17/12 JIM WALLACE Management Yes For For GENTEX CORPORATION GNTX 5/17/12 A PROPOSAL TO AMEND THE RESTATED ARTICLES OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. Management No GENTEX CORPORATION GNTX 5/17/12 A SHAREHOLDER PROPOSAL REQUESTING THAT THE BOARD OF DIRECTORS ISSUE A SUSTAINABILITY REPORT. Shareholder Yes Against For GENTEX CORPORATION GNTX 5/17/12 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management Yes For For GENTEX CORPORATION GNTX 5/17/12 TO APPROVE, BY NON-BINDING VOTE, COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management Yes For For GENTEX CORPORATION GNTX 5/17/12 TO APPROVE THE 2 Management Yes For For STEEL DYNAMICS, INC. STLD 5/17/12 MARK D. MILLETT Management Yes For For STEEL DYNAMICS, INC. STLD 5/17/12 RICHARD P. TEETS, JR. Management Yes For For STEEL DYNAMICS, INC. STLD 5/17/12 JOHN C. BATES Management Yes For For STEEL DYNAMICS, INC. STLD 5/17/12 KEITH E. BUSSE Management Yes For For STEEL DYNAMICS, INC. STLD 5/17/12 FRANK D. BYRNE, M.D. Management Yes For For STEEL DYNAMICS, INC. STLD 5/17/12 PAUL B. EDGERLEY Management Yes For For STEEL DYNAMICS, INC. STLD 5/17/12 RICHARD J. FREELAND Management Yes For For STEEL DYNAMICS, INC. STLD 5/17/12 DR. JURGEN KOLB Management Yes For For STEEL DYNAMICS, INC. STLD 5/17/12 JAMES C. MARCUCCILLI Management Yes For For STEEL DYNAMICS, INC. STLD 5/17/12 GABRIEL L. SHAHEEN Management Yes For For STEEL DYNAMICS, INC. STLD 5/17/12 TO APPROVE THE AMENDED AND RESTATED STEEL DYNAMICS, INC.'S 2, INCLUDING AN INCREASE IN THE NUMBER OF AUTHORIZED SHARES. Management Yes For For STEEL DYNAMICS, INC. STLD 5/17/12 TO APPROVE THE AUDIT COMMITTEE'S APPOINTMENT OF ERNST & YOUNG LLP AS STEEL DYNAMICS INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2012. Management Yes For For STEEL DYNAMICS, INC. STLD 5/17/12 TO APPROVE, BY AN ADVISORY VOTE, NAMED EXECUTIVE OFFICER COMPENSATION. Management Yes Against Against STEEL DYNAMICS, INC. STLD 5/17/12 TO GIVE PROXIES DISCRETION TO VOTE ON ANY MATTERS THAT MAY PROPERLY COME BEFORE THE MEETING. Management Yes Against Against QUANTA SERVICES, INC. PWR 74762E102 5/17/12 ELECTION OF DIRECTOR: JAMES R. BALL Management Yes For For QUANTA SERVICES, INC. PWR 74762E102 5/17/12 ELECTION OF DIRECTOR: JOHN R. COLSON Management Yes For For QUANTA SERVICES, INC. PWR 74762E102 5/17/12 ELECTION OF DIRECTOR: J. MICHAL CONAWAY Management Yes For For QUANTA SERVICES, INC. PWR 74762E102 5/17/12 ELECTION OF DIRECTOR: RALPH R. DISIBIO Management Yes For For QUANTA SERVICES, INC. PWR 74762E102 5/17/12 ELECTION OF DIRECTOR: VINCENT D. FOSTER Management Yes For For QUANTA SERVICES, INC. PWR 74762E102 5/17/12 ELECTION OF DIRECTOR: BERNARD FRIED Management Yes For For QUANTA SERVICES, INC. PWR 74762E102 5/17/12 ELECTION OF DIRECTOR: LOUIS C. GOLM Management Yes For For QUANTA SERVICES, INC. PWR 74762E102 5/17/12 ELECTION OF DIRECTOR: WORTHING F. JACKMAN Management Yes For For QUANTA SERVICES, INC. PWR 74762E102 5/17/12 ELECTION OF DIRECTOR: JAMES F. O'NEIL III Management Yes For For QUANTA SERVICES, INC. PWR 74762E102 5/17/12 ELECTION OF DIRECTOR: BRUCE RANCK Management Yes For For QUANTA SERVICES, INC. PWR 74762E102 5/17/12 ELECTION OF DIRECTOR: PAT WOOD, III Management Yes For For QUANTA SERVICES, INC. PWR 74762E102 5/17/12 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Yes For For QUANTA SERVICES, INC. PWR 74762E102 5/17/12 TO APPROVE, BY NON-BINDING ADVISORY VOTE, QUANTA'S EXECUTIVE COMPENSATION. Management Yes For For ZEBRA TECHNOLOGIES CORPORATION ZBRA 5/18/12 RICHARD L. KEYSER Management Yes For For ZEBRA TECHNOLOGIES CORPORATION ZBRA 5/18/12 ROSS W. MANIRE Management Yes For For ZEBRA TECHNOLOGIES CORPORATION ZBRA 5/18/12 DR. ROBERT J. POTTER Management Yes For For ZEBRA TECHNOLOGIES CORPORATION ZBRA 5/18/12 PROPOSAL TO APPROVE, BY NON-BINDING VOTE, COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management Yes For For ZEBRA TECHNOLOGIES CORPORATION ZBRA 5/18/12 PROPOSAL TO RATIFY ERNST & YOUNG LLP AS INDEPENDENT AUDITORS. Management Yes For For TUPPERWARE BRANDS CORPORATION TUP 5/22/12 ELECTION OF DIRECTOR: CATHERINE A. BERTINI Management Yes For For TUPPERWARE BRANDS CORPORATION TUP 5/22/12 ELECTION OF DIRECTOR: SUSAN M. CAMERON Management Yes For For TUPPERWARE BRANDS CORPORATION TUP 5/22/12 ELECTION OF DIRECTOR: KRISS CLONINGER, III Management Yes For For TUPPERWARE BRANDS CORPORATION TUP 5/22/12 ELECTION OF DIRECTOR: E. V. GOINGS Management Yes For For TUPPERWARE BRANDS CORPORATION TUP 5/22/12 ELECTION OF DIRECTOR: JOE R. LEE Management Yes For For TUPPERWARE BRANDS CORPORATION TUP 5/22/12 ELECTION OF DIRECTOR: ANGEL R. MARTINEZ Management Yes For For TUPPERWARE BRANDS CORPORATION TUP 5/22/12 ELECTION OF DIRECTOR: A. MONTEIRO DE CASTRO Management Yes For For TUPPERWARE BRANDS CORPORATION TUP 5/22/12 ELECTION OF DIRECTOR: ROBERT J. MURRAY Management Yes For For TUPPERWARE BRANDS CORPORATION TUP 5/22/12 ELECTION OF DIRECTOR: DAVID R. PARKER Management Yes For For TUPPERWARE BRANDS CORPORATION TUP 5/22/12 ELECTION OF DIRECTOR: JOYCE M. ROCHE Management Yes For For TUPPERWARE BRANDS CORPORATION TUP 5/22/12 ELECTION OF DIRECTOR: M. ANNE SZOSTAK Management Yes For For TUPPERWARE BRANDS CORPORATION TUP 5/22/12 PROPOSAL TO RATIFY THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Yes For For TUPPERWARE BRANDS CORPORATION TUP 5/22/12 ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION PROGRAM Management Yes For For SILVER WHEATON CORP. SLW 5/23/12 LAWRENCE I. BELL Management Yes For For SILVER WHEATON CORP. SLW 5/23/12 GEORGE L. BRACK Management Yes For For SILVER WHEATON CORP. SLW 5/23/12 JOHN A. BROUGH Management Yes For For SILVER WHEATON CORP. SLW 5/23/12 R. PETER GILLIN Management Yes For For SILVER WHEATON CORP. SLW 5/23/12 DOUGLAS M. HOLTBY Management Yes For For SILVER WHEATON CORP. SLW 5/23/12 EDUARDO LUNA Management Yes For For SILVER WHEATON CORP. SLW 5/23/12 WADE D. NESMITH Management Yes For For SILVER WHEATON CORP. SLW 5/23/12 RANDY V.J. SMALLWOOD Management Yes For For SILVER WHEATON CORP. SLW 5/23/12 IN RESPECT OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP, CHARTERED ACCOUNTANTS, AS AUDITORS OF THE COMPANY AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. Management Yes For For DENTSPLY INTERNATIONAL INC. XRAY 5/23/12 ELECTION OF DIRECTOR: WILLIE A. DEESE Management Yes For For DENTSPLY INTERNATIONAL INC. XRAY 5/23/12 ELECTION OF DIRECTOR: LESLIE A. JONES Management Yes For For DENTSPLY INTERNATIONAL INC. XRAY 5/23/12 ELECTION OF DIRECTOR: BRET W. WISE Management Yes For For DENTSPLY INTERNATIONAL INC. XRAY 5/23/12 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, TO AUDIT FINANCIAL STATEMENTS OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2012. Management Yes For For DENTSPLY INTERNATIONAL INC. XRAY 5/23/12 TO APPROVE BY ADVISORY VOTE, THE COMPENSATION OF THE COMPANY'S EXECUTIVE OFFICERS. Management Yes For For DENTSPLY INTERNATIONAL INC. XRAY 5/23/12 TO ELIMINATE THE CLASSIFIED BOARD. Shareholder Yes For Against SANDISK CORPORATION SNDK 80004C101 6/12/12 ELECTION OF DIRECTOR: MICHAEL E. MARKS Management Yes For For SANDISK CORPORATION SNDK 80004C101 6/12/12 ELECTION OF DIRECTOR: KEVIN DENUCCIO Management Yes For For SANDISK CORPORATION SNDK 80004C101 6/12/12 ELECTION OF DIRECTOR: IRWIN FEDERMAN Management Yes For For SANDISK CORPORATION SNDK 80004C101 6/12/12 ELECTION OF DIRECTOR: STEVEN J. GOMO Management Yes For For SANDISK CORPORATION SNDK 80004C101 6/12/12 ELECTION OF DIRECTOR: EDDY W. HARTENSTEIN Management Yes For For SANDISK CORPORATION SNDK 80004C101 6/12/12 ELECTION OF DIRECTOR: DR. CHENMING HU Management Yes For For SANDISK CORPORATION SNDK 80004C101 6/12/12 ELECTION OF DIRECTOR: CATHERINE P. LEGO Management Yes For For SANDISK CORPORATION SNDK 80004C101 6/12/12 ELECTION OF DIRECTOR: SANJAY MEHROTRA Management Yes For For SANDISK CORPORATION SNDK 80004C101 6/12/12 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 30, 2012. Management Yes For For SANDISK CORPORATION SNDK 80004C101 6/12/12 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management Yes For For SALIX PHARMACEUTICALS, LTD. SLXP 6/14/12 JOHN F. CHAPPELL Management Yes For For SALIX PHARMACEUTICALS, LTD. SLXP 6/14/12 THOMAS W. D'ALONZO Management Yes For For SALIX PHARMACEUTICALS, LTD. SLXP 6/14/12 WILLIAM P. KEANE Management Yes For For SALIX PHARMACEUTICALS, LTD. SLXP 6/14/12 CAROLYN J. LOGAN Management Yes For For SALIX PHARMACEUTICALS, LTD. SLXP 6/14/12 MARK A. SIRGO Management Yes For For SALIX PHARMACEUTICALS, LTD. SLXP 6/14/12 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management Yes For For SALIX PHARMACEUTICALS, LTD. SLXP 6/14/12 APPROVAL OF THE 2 Management Yes For For SALIX PHARMACEUTICALS, LTD. SLXP 6/14/12 AMENDMENT TO OUR 2,000,,900,000 SHARES. Management Yes For For
